Ilslex, J.
The final account of administration rendered on the 10th January, 1865, by Mrs. Melasip Gossé, widow of Alphonse Peche, in her capacity of administratrix of the succession of the, late Charles Dragon, •her first husband, was homologated, and became the judgment of the court below on the 21st June, 1865, and is now res judicata.
The assets of the succession amounted to the sum of.......$10,700 10
This included a claim of $470, .set up against Pierre B.. Dragon, which, upon his opposition, was excluded from the said assets.............., t....................................... 470 00
Leaying as net assets of the succession..;.. .......'........$10,230 10
The privilege and mortgage debts, as appears from the account, amounts to............................$9,658 39
These privilege and mortgage debts were augmented by judgments rendered, on oppositions, including costs, etc., to..................'................$1,027 70 $10,686 07
Leaving a deficit to pay privilege and mortgage debts........$ 456 97
On the 16th of October, 1865, the administratrix, after paying the funds in her hands according to the judgment of homologation, was discharged from her trust, and her bond cancelled.
More than a year afterwards,; the plaintiffs in the present rule, caused the defendant, as administratrix, to show cause why she should not pay the amount of their claims figuring on her final account, and why an execution should not issue against her personally, and her property be seized and sold to satisfy the judgment in i.their, favor,, meaning thereby the judgment of homologation, which they recognize as having with respect to themselves the force of res judicata.
*419The claims of the plaintiffs in the rule were placed upon the account of administration, pro memoria, as ordinary debts.
The rule was discharged by the courtbelow; on the ground that by the judgment of homologation rendered unopposed, there was not enough to pay in full the privilege and mortgage debts; ordinary debts described in the account could not be paid.
The plaintiff, in the rule, bases his proceeding upon the judgment of homologation, and by that he is excluded from participation in the fund forming the sole assets of the succession.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed, at the costs of the appellant.